129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Vincent L. LOMAX, Appellant,Carol LOMAX, Plaintiff,v.CITY of Joplin, Missouri, Appellee.
No. 97-1226WM.
United States Court of Appeals, Eighth Circuit.
Submitted October 3, 1997.Filed October 27, 1997.

On Appeal from the United States District Court for the Western District of Missouri.
Before RICHARD S. ARNOLD, Chief Judge, McMILLIAN, and BEAM, Circuit Judges.
PER CURIAM.


1
Vincent Lomax appeals1 from the District Court's2 adverse grant of summary judgment in his 42 U.S.C. § 1983 action against the City of Joplin, Missouri, and others.  Upon review of the record and the parties' submissions on appeal, we conclude that the judgment of the District Court is correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.


2
A true copy.



1
 We reject appellees' suggestion that the notice of appeal is untimely.  See Fed.  R.App. P. 4(c);  Van Orman v. Purkett, 43 F.3d 1201, 1202 (8th Cir.1994)


2
 The Honorable Joseph E. Stevens, Jr., United States District Judge for the Western District of Missouri